Citation Nr: 1317011	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service-connected residuals of a back injury with degenerative disc disease prior to December 7, 2012.

2.  Entitlement to a disability evaluation in excess of 60 percent for service-connected residuals of a back injury with degenerative disc disease from December 7, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  He also had service in the Army National Guard from August 1986 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran testified at a March 2009 hearing before a Decision Review Officer (DRO).  A transcript of this hearing is of record and has been considered.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires the Veterans Law Judge (VLJ) or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in this case, the DRO explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  However, the DRO solicited information from the Veteran so that he was able to clarify his contentions and the Veteran was provided an opportunity to submit pertinent evidence and testimony as to his low back disorder.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In October 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include affording the Veteran a new VA examination.  The action specified in the October 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

FINDINGS OF FACT

1.  Prior to December 7, 2012, there is no evidence that the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine less than 30 degrees, ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of more than 4 weeks during a continuous 12 months.

2.  From December 7, 2012, the Veteran's service-connected back disability did not result in unfavorable ankylosis of the entire spine.

3.  The competent and credible evidence of record indicates that the Veteran has radiculopathy of the right and left lower extremities due to his service-connected residuals of a back injury with degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected residuals of a back injury with degenerative disc disease prior to December 7, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  Prior to December 7, 2010, the criteria for a separate 10 percent rating for mild radiculopathy of the right lower extremity associated with service-connected residuals of a back injury with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2012).  

3.  Prior to December 7, 2012, the criteria for a 10 percent rating for mild radiculopathy of the left lower extremity associated with service-connected residuals of a back injury with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2012).

4.  From December 7, 2012, the criteria for separate ratings for mild radiculopathy of the bilateral lower extremities associated with service-connected residuals of a back injury with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2012).

5.  The criteria for an evaluation in excess of 60 percent for service-connected residuals of a back injury with degenerative disc disease from December 7, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2012).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2012). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for residuals of a low back injury with degenerative disc disease in a July 2005 rating decision and assigned an initial 20 percent disability evaluation, effective June 2002.  The Veteran did not appeal.  In March 2007, the Veteran submitted a claim seeking a higher disability rating for his service-connected low back disability.  The Veteran's claim was denied in a September 2007 RO decision, which he appealed.  In February 2013, the RO increased the Veteran's disability evaluation to 60 percent, effective December 2012.  

The Veteran was afforded a VA examination of his low back disability in April 2007.  At that time, the Veteran complained of progressively worsening low back pain, with numbness and tingling in his lower extremities.  He described the pain as a constant, moderate pain that was sharp and aching.  He stated that he awoke with pain and stiffness and that his pain worsened in cold, damp weather.  He was able to walk a quarter mile.  The Veteran was a diesel and heavy equipment operator who reported that he recently lost his job at an open pit mine after complaining about being forced to work unpaid overtime.

On examination, there was no muscle spasm, atrophy, or guarding.  There was pain with motion, tenderness, and weakness.  Posture and gait were normal, with no abnormal spinal curvatures.  The Veteran had slightly diminished muscle strength in the lower extremities.  However, sensation was intact to vibration, pain, light touch, and position.  Reflexes were hypoactive in the knees and ankles.  There was no ankylosis of the thoracolumbar spine.  There was no intervertebral disc syndrome.  Lasegue's sign was negative.  

Forward flexion of the thoracolumbar spine was from 0 to 75 degrees, with pain beginning at 75 degrees.  Extension was from 0 to 5 degrees with pain beginning at 5 degrees.  Left and right lateral flexion were from 0 to 15 degrees, with pain beginning at 15 degrees.  Left and right lateral rotation were from 0 to 10 degrees, with pain beginning at 10 degrees.  There was no additional loss of motion following repetitive testing.  

The examiner noted that the Veteran's low back disability would preclude physically demanding employment, such as his previous employment at the mine, but would not preclude sedentary employment as long as it did not involve repetitive bending and lifting.  

The Veteran was afforded another VA examination in December 2012.  The Veteran complained of worsening low back pain, decreased mobility, and numbness/pain radiating down his legs.  He described flare-ups of symptoms with physical activity or cold weather.  He complained that he was unable to stand, sit, or walk for prolonged periods of time due to increased back pain.  He was unable to lift more than fifteen pounds safely.  

On examination, the Veteran had generalized tenderness to palpation of the lumbosacral area, but no guarding or muscle spasms.  Reflexes in the knees and ankles were hypoactive bilaterally.  The Veteran also had decreased sensation to light touch in the lower leg, ankle, and foot bilaterally.  Straight leg raising test was positive.  A 2009 MRI showed grade I spondylolisthesis at L5-S1, as well as a bulging disc at L4-5 and multilevel neural foraminal narrowing worse at L5-S1

Forward flexion of the thoracolumbar spine was from 0 to 40 degrees, with pain beginning at 40 degrees.  Extension was from 0 to 15 degrees, with pain beginning at 15 degrees.  Right lateral flexion was from 0 to 20 degrees, with pain beginning at 20 degrees.  Left lateral flexion was from 0 to 10 degrees, with pain beginning at 10 degrees.  Right lateral rotation was from 0 to 25 degrees, with pain beginning at 25 degrees.  Left lateral rotation was from 0 to 15 degrees, with pain beginning at 15 degrees.  There was no additional loss of motion following repetitive testing.  

The Veteran was diagnosed with intervertebral disc syndrome which the examiner concluded would result in incapacitating episodes of at least six weeks duration, as well radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) bilaterally.  The severity of this radiculopathy was described as moderate.  The examiner further concluded that the Veteran's lumbar radiculopathy is secondary to his service-connected degenerative disc disease.  

Also of record are VA treatment records which show ongoing complaints of and treatment for chronic low back pain.  The Veteran testified at a March 2009 Decision Review Officer hearing at which time he complained of constant back pain.  

Based on all the above evidence, the Board finds that entitlement to a higher disability rating for the orthopedic manifestations of the Veteran's service-connected low back disability is not warranted for any period on appeal.  

Prior to December 7, 2012, there is no evidence in either the April 2007 VA examination or available VA treatment records that his disability resulted in forward flexion of the thoracolumbar spine less than 30 degrees or ankylosis of the thoracolumbar spine.  Thus a higher disability rating cannot be assigned under the General Formula.  Additionally, even assuming that the Veteran developed intervertebral disc syndrome prior to the diagnosis in the December 2012 VA examination, there is no evidence in his available VA treatment records that establishes whether this condition resulted in incapacitating episodes and, if so, their duration.  There is no evidence that any of the Veteran's treatment providers recommended bed rest to treat the Veteran's chronic low back pain.  Accordingly, a disability rating in excess of 20 percent cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

From December 7, 2012, the Veteran was assigned a 60 percent disability rating under the Schedule for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This is the maximum disability rating that can be assigned under this rating schedule.  Under the General Formula, the only way a higher rating could be assigned is if the Veteran has ankylosis of the thoracolumbar spine, which he does not.  Accordingly, a disability rating in excess of 60 percent cannot be assigned under the General Formula after December 2012.

Finally, as indicated above, the General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  As noted above, the Veteran has not complained of and the evidence does not support findings of erectile dysfunction, or bowel or bladder disorders associated with his low back disability.  However, the Veteran has complained of pain radiating to his lower extremities.  In fact, for the entire period on appeal, there is evidence indicative of bilateral radiculopathy although it was only specifically diagnosed on most recent examination in 2012.  Notably, at the April 2007 VA examination there was slightly diminished muscle strength in the lower extremities and reflexes were hypoactive in the knees and ankles although sensation was intact at the earlier VA examination unlike at the latter.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that there is competent medical evidence that the Veteran's radiculopathy diagnosed at the time of the December 2012 VA examination was in existence at the April 2007 VA examination.  Under Diagnostic Code 8520, a 10 percent evaluation requires mild incomplete paralysis; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2012). 

Based on the consistent symptoms and findings of bilateral radicular symptoms of the lower extremities, the Board finds that separate compensable ratings are warranted for mild left and right lower extremity radiculopathy associated with the Veteran's lumbar spine disability, under Diagnostic Code 8520 for the period prior to December 7, 2012.  The Board finds that higher ratings are not in order as the evidence as outlined above does not show symptoms analogous to moderate complete paralysis.

Further, as noted for the period from December 7, 2012, the neurological manifestations of the Veteran's service-connected low back disorder have been considered in assigning the 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; so, additional consideration for neurological manifestations is not in order.  See, e.g. 38 C.F.R. § 4.14.  Even separating the orthopedic manifestations from the neurological manifestations for this period of the appeal would not result in a rating in excess of 10 percent as the Veteran has at most moderate radiculopathy of each lower extremity during this period, and the orthopedic manifestations would not exceed a 20 percent rating.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, including pain, stiffness, weakness, and decreased motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, a claim for TDIU was denied in a September 2007 RO decision and the Veteran did not appeal.  Although evidence submitted since that time shows that the Veteran is limited in his ability to perform physical activities due to his service-connected low back disability, there is nothing of record to suggest he is rendered unemployable by this disability and he has never attempted to reopen his previously denied claim for TDIU.  Accordingly, the Board finds that it does not have jurisdiction of this issue at this time and will not address it further.  

In conclusion, entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected residuals of back injury with degenerative disc disease prior to December 7, 2012, and entitlement to a disability rating in excess of 60 percent for the Veteran's service-connected residuals of a back injury with degenerative disc disease from December 7, 2012 must be denied.  However, entitlement to separate 10 percent ratings for the period prior to December 7, 2012, only for lumbar radiculopathy of the left and right lower extremities secondary to the Veteran's service-connected low back disability is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board also notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the March 2009 hearing before the Decision Review Officer.  

The appellant was afforded VA medical examinations in April 2007 and December 2012.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



















							(Continued on the Next Page)

ORDER

Entitlement to a disability evaluation in excess of 20 percent for service-connected residuals of a back injury with degenerative disc disease prior to December 7, 2012 is denied.

Entitlement to a disability evaluation in excess of 60 percent for service-connected residuals of a back injury with degenerative disc disease from December 7, 2012 is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity associated with service-connected residuals of a back injury with degenerative disc disease prior to December 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity associated with service-connected residuals of a back injury with degenerative disc disease prior to December 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


